            Case 1:20-cv-01037-AWI-EPG Document 18 Filed 10/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   JAMES LESHAWN BOONE,                              Case No. 1:20-cv-01037-AWI-EPG (PC)
11                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
12         v.                                          (ECF NOS. 1 & 16)
13   PETER SALCEDO, et al.,                            ORDER DISMISSING ACTION
14                 Defendants.                         ORDER FOR CLERK TO CLOSE CASE
15

16          James Boone (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
17   this civil rights case filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
18   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On August 27, 2020, Magistrate Judge Erica P. Grosjean entered findings and
20   recommendations, recommending that “[t]his action be dismissed because it is clear from the
21   face of the complaint that this action is barred by the doctrine of res judicata,” and that “[t]he
22   Clerk of Court be directed to close this case.” (ECF No. 16, p. 5).
23          Plaintiff was provided an opportunity to file objections to the findings and
24   recommendations. Plaintiff filed his objections on September 14, 2020. (ECF No. 17).
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.
                                                      1
          Case 1:20-cv-01037-AWI-EPG Document 18 Filed 10/08/20 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.     The findings and recommendations issued by Magistrate Judge Erica P.
 3                Grosjean on August 27, 2020, are ADOPTED IN FULL;
 4         2.     This action is dismissed because it is clear from the face of the complaint that
 5                this action is barred by the doctrine of res judicata; and
 6         3.     The Clerk of Court is directed to close this case.
 7

 8
     IT IS SO ORDERED.
 9

10   Dated: October 8, 2020
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
